DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the sensors” in line 3. It is unclear if the pressure sensor of claim 1 is included in this recitation of “the sensors”. The same applies to claim 16.
Claim 18 recites “each valve”. It is unclear if the “check valve” of claim 1 is included in this recitation.
Claim 19 recites “the valves”. It is unclear if the “check valve” of claim 1 is included in this recitation. 
Claim 20 recites “the sensors”. It is unclear if the “pressure sensor” of claim 1 is included in this recitation. 
The remaining claims are rejected based on their dependency.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (USP 3,996,765).
In regards to claim 1, Mullins discloses a fluid system comprising:
 a one-way check valve (32) including a check-valve inlet (bottom end as oriented in fig. 6)and a check-valve outlet (top end as oriented in fig. 6); 
a connector (110) including a connector inlet (18), a first connector outlet (at 14), a second connector outlet (at 122), and 
a pressure-sensor connector (70); 
an inlet hose (120) fluidly connecting the check-valve outlet and the Y-connector inlet; and 
a pressure sensor (76) fluidly connected to the Y-connector via the pressure-sensor connector; 
wherein the Y-connector inlet, Y-connector outlets, and pressure-sensor connector are fluidly connected to each other inside the Y-connector (shown in fig. 6).
Mullins does not disclose the connector being a Y-connector, but rather shows a Tee connector. 
The examiner takes official notice that Y-connectors are well-known in the art as alternatives to Tee connectors.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide connector of Mullins as a Y-connector in order to allow the outlets to be connected at an angle other than 90 degrees. 
In regards to claim 2, Mullins further discloses flow directions defined by the connector inlet and connector outlets are in a plane, and the flow direction of each connector outlet is at least 90 degrees from the flow direction of the connector inlet in the plane (shown in fig. 6).
In regards to claim 3, while Mullins does not expressly disclose the angle being more than 90 degrees; the angle of the outlets may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Mullins to have the angle be more than 90 degrees, as the angle of the outlets may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. 
In regards to claim 4, Mullins further discloses a flow direction of the pressure-sensor connector is in the plane (shown in fig. 6).
In regards to claim 5, while Mullins does not expressly disclose the angle being less than 90 degrees; the angle of the outlets may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Mullins to have the angle be less than 90 degrees, as the angle of the outlets may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. 
In regards to claim 6, Mullins further discloses he pressure sensor is directly mounted to the pressure-sensor connector (shown in fig. 6).
In regards to claim 7, Mullins further discloses the pressure sensor includes a male thread (74), and the pressure-sensor connector includes a female thread (70) corresponding to the male thread.
In regards to claim 8, Mullins further discloses an internal diameter of the female thread is greater than each internal diameter of the Y-connector outlets (shown in fig. 6).
In regards to claim 9, Mullins further discloses the connector includes an inlet tunnel (central bore) extending through the connector inlet, a first outlet tunnel (central bore) extending through the first connector outlet, a second outlet tunnel (central bore) extending through the second connector outlet, a pressure-sensor tunnel (central bore) extending from the pressure-sensor connector, and a junction (see center of fitting in fig. 6) at which the inlet tunnel, the outlet tunnels, and the pressure-sensor tunnel all meet.
In regards to claim 10, while Mullins does not expressly disclose the internal diameter of the first connector outlet is equal to an internal diameter of the second outlet; the diameter of the outlets may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Mullins to have the internal diameter of the first connector outlet be qual to an internal diameter of the second outlet, as the diameter of the outlets may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. 
In regards to claim 11, Mullins further discloses the connector is a single piece (shown in fig. 6).
In regards to claim 13, Mullins further discloses the connector includes a connector body (central portion of fitting), and the connector inlet, connector outlets, and pressure-sensor connector extend from the connector body (shown in fig. 6).

Allowable Subject Matter
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not show or suggest a fluid system comprising all limitations of the claims.
Mullins is considered the closes prior art of record and teaches most limitations of the claims as shown above, but does not show or suggest a pump positioned to supply the check-valve inlet, a mounting plate extending from the Y-connector body, or a plurality of sensors and a plurality of nozzles aimed at the sensors, wherein each nozzle is fluidly connected to one of the first Y-connector outlet or the second Y-connector outlet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar fluid system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        10/18/2022